Citation Nr: 0529295	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for lumbar spine disability.

2.  Entitlement to service connection for lung disability, 
described as histoplasmosis and lobectomy.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty ending with his 
retirement in November 1966.

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a lumbar spine disability, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2001, a statement of the 
case was issued in September 2002, and a substantive appeal 
was received in October 2002.  

As to the issue of entitlement to service connection for a 
lung disability, described as histoplasmosis and lobectomy, 
this matter comes before the Board on appeal from an August 
2002 rating decision by an RO of the VA.  A notice of 
disagreement was received in August 2002, a statement of the 
case was issued in February 2003, and a substantive appeal 
was received in March 2003.

The veteran testified at a Board hearing at the RO in July 
2005.  

As to the issue of entitlement to service connection for a 
colon disability, the Board notes that at the July 2005 Board 
hearing, the veteran's representative stated that the veteran 
wished to withdraw this issue.  Thus, this issue is no longer 
in appellate status.

The issues of entitlement to service connection for lumbar 
spine disability and for lung disability are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By rating decision in February 1996, the RO denied the 
veteran's claim to reopen his claim of entitlement to service 
connection for a lumbar spine disability; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  The evidence received since the February 1996 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a lumbar spine disability.

3.  By rating decision in June 1969, service connection for 
lung disability was denied; a timely notice of disagreement 
was not received to initiate an appeal from that 
determination.  

4.  A subsequent September 1981 rating decision involved 
clear and unmistakable error to the extent that it found that 
new and material evidence had not been received to reopen the 
lung disability claim. 


CONCLUSIONS OF LAW

1.  A February 1996 rating decision is the most recent final 
decision denying entitlement to service connection for lumbar 
spine disability.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.  A June 1969 rating decision is the most recent final 
decision denying entitlement to service connection for lung 
disability.  38 U.S.C.A. § 7105(c) (West 2002). 

4.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for lung 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine Disability

The low back disability issue is before the Board on appeal 
from the RO's determination that new and material evidence 
has not been received to reopen the claim.  

Review of the record reveals that the most recent final 
denial of the low back claim was in February 1996.  The 
veteran was informed of this rating decision, but he did not 
file a notice of disagreement to initiate an appeal.  
Therefore, the February 1996 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  

In a March 1999 communication, the veteran requested that his 
low back disability claim be reopened.  New and material 
evidence is defined by regulation.  New and material evidence 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Board notes here that the provisions of 38 
C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The veteran's request to reopen was filed in 1999 
therefore, the change in the regulation does not impact the 
present case.

Evidence of record at the time of the February 1996 rating 
decision included service medical records and post-service 
medical records.  It appears that the RO determined that 
there was no new evidence tending to show a relationship 
between current low back disability and the veteran's 
service.  

Evidence received since the February 1996 rating decision 
includes additional medical evidence as well as statements 
and sworn testimony from the veteran.  In reviewing the newly 
received evidence, the Board believes that an October 1999 VA 
examination report does in fact meet the definition of new 
and material evidence.  This report includes a medical 
diagnosis of low back pain from a parachute jump with a 
notation that x-rays show sclerosis of the sacroiliac joint.  
This diagnosis appears to suggest a link to service.  The 
examiner also noted that the claims file was not available 
for review.  Therefore, the examiner's reference to a 
parachute jump had to be based on history furnished by the 
veteran himself.  Nevertheless, this was an accurate history 
as service medical records document some injuries due to 
parachute jumps.  In fact, service connection for knee 
disability has already been established due to parachute jump 
injury.  In other words, the history furnished by the veteran 
was in fact true as shown by other evidence of record.  For 
purposes of the new and material evidence analysis, the Board 
assumes the credibility, but not the weight, of the 
examiner's apparent opinion linking low back pain to a 
parachute jump during service.  See generally Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 
12 Vet. App. 369 (1999).

In sum, the Board finds that new and material evidence has 
been received to reopen the veteran's claim of service 
connection for low back disability. 

Lung Disability

As noted earlier, a claim which is the subject of a prior 
final decision can only be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7105.  
In reviewing the claims file, it appears that claims by the 
veteran based on lung disability were denied in the past.  
However, although prior rating decisions denying the claim 
were referred to in the August 2002 rating decision (from 
which the present appeal arises), it is unclear whether the 
RO applied the new and material evidence analysis.  
Nevertheless, such a question is jurisdictional in nature and 
the Board must consider whether there is a prior final 
determination so as to warrant application of the new and 
material evidence analysis.  See generally Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The record shows that a claim of service connection for lung 
disability was denied by rating decision in June 1969.  It 
also appears from a retrospective view of the claims file 
that an April 1969 Fort Campbell medical record (received of 
record subsequent to the June 1969 rating decision) documents 
a left thoracotomy to excise a lesion of the left lower lobe 
of the lung.  The diagnosis was fibro caseous granuloma, 
lower lobe of the left lung.  In the narrative summary, it 
was noted that the lesion was noted in January 1969.  It was 
also noted that "in retrospect, this lesion was also seen on 
an x-ray 4 years previous to this admission."  The veteran 
was serving on active duty until November 1966, and this 
statement would seem to relate the lesion back to the time he 
was still in service.  The Board notes here that service 
medical records do in fact include a radiographic report 
dated March 11, 1965, showing an x-ray study of the chest and 
left rib cage.  The report includes a reference to an ill 
defined density lying behind the 8th left anterior rib.  

However, the April 1969 medical report was not of record at 
the time of the June 1969 rating decision.  The Board notes 
that VA has constructive knowledge of documents generated by 
VA medical facilities even if the said records were not 
physically part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  In a precedent opinion, the VA 
General Counsel held that when a decision is entered on or 
after July 21, 1992, a failure to consider records which were 
in VA's possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  The date July 21, 1992, was chosen as that was 
the date the Court announced the constructive knowledge rule 
in Bell.  VAOPGCPREC 12-95.  As noted above, the decision on 
appeal was rendered in July 1996.  Therefore, assuming that 
the April 1969 Fort Campbell medical record could be viewed 
as a document generated by a VA medical facility, the 
constructive knowledge analysis set out in Bell would not 
apply since the rating decision in question (1969) was well-
before July 21, 1992.  

The Board next notes that the veteran filed a VA Form 21-4138 
dated three days after the rating decision and date-stamped 
as received at the RO on June 16, 1969.  In this document, 
the veteran indicated that he believed that if the Fort 
Campbell records were obtained "it would definitely show" 
that he should be entitled to service connection for a left 
lung disability.  He also indicated that the RO's "further 
assistance and consideration" would be greatly appreciated.  
As this written document was received at the RO within one-
year of the June 1969 rating decision (although apparently on 
the same day that formal notice of the rating decision was 
mailed), it must be considered whether the document was a 
notice of disagreement.  The provisions of 38 C.F.R. § 19.113 
(1969) were as follows:

A written communication from a claimant 
or his representative expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency 
of original jurisdiction will constitute 
a notice of disagreement.  The notice 
should be in terms which can be 
reasonably construed as evidencing a 
desire for review of that determination.  
It need not be couched in specific 
language.  Specific allegations of error 
of fact or law are not required. 

The June 13, 1969, VA Form 21-4138 does not include clear 
language of disagreement or dissatisfaction with the June 
1969 rating decision.  In fact, the communication does not 
even reference the rating decision.  It appears that the 
letter notifying the veteran of the June 1969 rating decision 
was dated June 16, 1969 (the same date the veteran's VA Form 
21-4138 was received).  Under these circumstances, the Board 
is unable to find that the VA Form 21-4138 was a notice of 
disagreement to the rating decision.  Instead, it appears to 
be a communication which was mailed by the veteran before he 
had even been notified of the fact that the RO had denied his 
claim.  There also appears to be no written communications 
received from the veteran within one year of notice of the 
June 1969 rating decision which can be viewed as a notice of 
disagreement.  The Board therefore finds that the June 1969 
rating decision became final. 

It appears that the next rating decision denying the 
veteran's lung disability claim was in September 1981.  That 
rating decision noted the prior denial of the veteran's lung 
claim.  Although not clearly articulated in the September 
1981 rating decision, it appears from the September 1981 
notice letter that the RO denied the lung claim on a finding 
of no new and material evidence.  The veteran did not file a 
notice of disagreement to the September 1981 rating decision, 
and it also became final.  

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Review to determine whether 
clear and unmistakable error exists in a case may be 
instituted by VA on its own motion.  38 U.S.C.A. § 5109A(c).  

After reviewing the record, the Board finds that the 
September 1981 rating decision which denied reopening of the 
lung disability claim involved clear and unmistakable error.  
Although the April 1969 Fort Stewart medical record (which 
appeared to link the left lung density to service) may not 
have been of record (either actually or constructively) at 
the time of the prior 1969 rating decision, it was of record 
at the time of the September 1981 rating decision and was (in 
relation to the record at the time of the June 1969 rating 
decision) not only new, but material.  The April 1969 medical 
record clearly included a medical comment which suggests a 
causal relationship to service.  The Board therefore finds 
that the September 1981 rating decision should be amended to 
find that the veteran's lung disability claim had been 
reopened.  38 C.F.R. § 3.105(a).

The Board's decision at this time is limited to finding that 
there was clear and unmistakable error in the September 1981 
rating decision which denied reopening of the lung disability 
claim.  The question of whether service connection is 
warranted under a merits analysis is not proper at this time 
for reasons set forth in the remand section of this decision. 

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and implementing regulations at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  However, the Board need 
not address VCAA at this time as any VCAA deficiencies will 
be remedied as a result of further actions by VA as set forth 
in the remand section of this decision. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
lumbar spine disability.  The September 1981 rating decision 
was clearly and unmistakably erroneous to the extent that it 
denied reopening of the claim of service connection for lung 
disability.  To this extent, the appeal is granted, subject 
to the directives set forth in the following remand section 
of this decision. 


REMAND

For reasons set forth in the foregoing decision, both the low 
back disability claim and the lung disability claim have been 
reopened.  Before considering the issues under a merits 
analysis, the Board believes further development of the 
evidence is necessary to fully meet VA's duty to assist the 
veteran.  

The Board notes that the veteran was afforded a VA 
examination for lung disability in August 2003.  However, the 
RO instructed the examiner to comment on the significance of 
a 1962 x-ray which showed a spot on the lungs, and the 
examiner reported that he could not find the report of the 
1962 x-ray.  The inservice x-ray in question is the one 
conducted in March 1965, not an x-ray study conducted in 
1962. 



Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a low back examination for the 
purpose of ascertaining the nature and 
etiology of any current low back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should perform any medically 
indicated special testing.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether any current low 
back disability is at least as likely as 
not (a 50% or higher degree of 
probability) etiologically related to the 
veteran's active duty service, to 
specifically include parachute jumps 
during service.  A detailed rationale 
should be provided for all opinions.

2.  The RO should also schedule the 
veteran for an examination for the 
purpose of ascertaining the nature and 
etiology of any current lung disability.  
The claims file must be made available to 
the examiner and reviewed in connection 
with the examination with particular 
emphasis on the March 1965 radiographic 
report from the veteran's service medical 
records and the April 1969 VA treatment 
record which includes a comment on the 
March 1965 x-ray findings.  The examiner 
should perform any medically indicated 
special testing, and any current lung 
disorders should be reported.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether any lung disability 
found on examination is at least as 
likely as not (a 50% or higher degree of 
probability) etiologically related to the 
veteran's active duty service, taking 
into consideration the March 1965 and 
April 1969 medical evidence regarding x-
ray studies showing a density in the left 
lung.  A detailed rationale should be 
provided for all opinions.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and undertake a review 
of both issues under a merits analysis.  
Unless both claims are granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


